DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted February 8, 2021.  Claims 1 – 15 are amended.  Claims 1 – 15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn based upon the amendment submitted February 8, 2021.

Claim Objections
The objection to Claims 1 – 15 are withdrawn based upon the amendment submitted February 8, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 10:  A first port, Evaluation Unit, Calculation Unit, A second port, A third port
Claim 2:  Data processing Unit
Claim 3:  Video processing Unit
Claims 4, 5:  Evaluation Unit
Claims 6, 8:  Classification Unit
Claim 7:  Calculation Unit
Claim 9:  Intervention Unit.
Claim 13:  Feedback Unit
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Certain claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The claim limitations invoking 35 U.S.C. 112(f) are as follows:
“A first port for obtaining” in claims 1 and 10 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be software implemented by undisclosed means, and alternatively, an undisclosed device (paragraphs 15 and 43)
“An evaluation device configured to determine quality information” in claims 1, 4, 5, and 10 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be software implemented by undisclosed means, and alternatively, an undisclosed device (paragraph 45)
“A calculation device configured to calculate” in claims 1, 7, and 10 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be software implemented by undisclosed means, and alternatively, an undisclosed device (paragraph 66)
“Data processor configured to obtain” in claim 2 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be 
“Video processor configured to obtain” in claim 3 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be software implemented by undisclosed means, and alternatively, an undisclosed device (paragraph 44)
“Classification device configured to obtain”  in claims 6 and 8 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be software implemented by undisclosed means, and alternatively, an undisclosed device (paragraph 51)
“Intervention device configured to determine” in claim 9 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be software implemented by undisclosed means, and alternatively, an undisclosed device (paragraph 66)  
“Feedback device configured to issue” in claim 13 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be software implemented by undisclosed means (paragraph 68)  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 15 are drawn to a Device, system, and method, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 11, and 14 recite determination of a bed fall risk of an individual comprising: obtaining data related to movement and/or a vital sign of an individual, determining quality information indicating the quality of the data, obtaining personal data of the individual, calculation of a total risk score of the individual, based 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing the potential fall risk of a patient based on collected data. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “Device”, “a first port”, “an evaluation device”, “sensor”, “a second port”, “a calculation device”, “a third port”, “a vital signs data processor”, “a video processor’, “a classification device”, “an intervention device”, “a feedback device”, and “a non-transitory computer readable medium comprising instructions carried out on a computer to perform a method” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0018] In yet a further aspect of the invention a computer program comprising program code means for causing a computer to carry out the steps of the method when said computer program is carried out on a computer is presented. 
[0175] A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 10, 12 – 13, and 15 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are 

The rejection of Claim 13 under 35 U.S.C. 101 because the claim was directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes is hereby withdrawn based upon the amendment submitted February 8, 2021, and incorporated herein.  

The rejection of Claim 15 under 35 U.S.C. 101 because the claim was directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes is hereby withdrawn based upon the amendment submitted February 8, 2021, and incorporated herein.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 3, 6, 8, 10 – 12, and 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al., herein after Hayes (U.S. Publication Number 2014/0259414 A1) in view of Ecker et al., herein after Ecker (U.S. Patent Number 9,041,810 B2).

Claim 1 (currently amended): Hayes discloses a device for determination of a bed fall risk of an individual (paragraph 101 discloses a fall risk assessment which operates similar to bed sore risk score) the device comprising: 
- a first port for configured to obtain sensor data related to movement and/or a vital sign of an individual, wherein the sensor data are obtained continuously using a moving signal window (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications; paragraph 63 discloses sensor monitoring and/or data collection applications (e.g. gathering vital sign readings, gathering data from medical devices associated with support apparatus and/or the patient assigned to the support apparatus), which is interpreted as configured to obtain sensor data related to movement and/or a vital sign of the individual; paragraph 99 discloses monitoring the outputs of one or more sensors, including movement sensors or vital sign sensors where the assessment application continuously, or near continuously, monitors the outputs of force sensors and keeps track of the amount of movement of the patient 
- a second port configured to obtain personal data of the individual (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications indicating more than one ports; paragraph 98 discloses correlating the sensor data gathered from the patient support apparatuses with the clinical records of the patients that have been supported, which is interpreted as personal data of the individual; claim 6 discloses the network service communicates with the electronic medical records service, indicating communication with personal data (medical history) of the individual), 
- a calculation device configured to calculate a total risk score of the individual, based on the sensor data, the quality information and the personal data, said total risk score indicating a bed fall risk of the individual (Fig. 8; paragraph 85 discloses assessing a patient’s risk of developing bed sores and implementing a patient care protocol based on the assessment;  paragraph 101 discloses a fall risk patient assessment application which operates similar to the bed sore assessment application except it is modified to address the potential of a patient falling), and 
- a third port configured to output the calculated total risk score (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications indicating more than one ports; paragraph 85 discloses assessing a patient’s risk of developing bed sores and implementing a patient care protocol based on the assessment;  paragraph 101 discloses a fall risk patient assessment application which operates similar to the bed 
Hayes fails to explicitly teach the following limitations met by Ecker as cited:
- an evaluation device configured to determine quality information indicating the quality of the sensor data (column 9, lines 37 – 52 discloses a camera should be of at least medium quality to provide a stable video output regarding resolution).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Hayes to further include a method and software program product for analyzing video frames of a patient and determining from motion within the frame if the patient is at risk for a fall as disclosed by Ecker.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Hayes in this way to improve patient care by providing adequate monitoring programs corresponding to the perceived patient risk and injury (Ecker:  column 1, lines 41 – 44).

Claim 2 (currently amended): Hayes and Ecker teach the device according to claim 1.  Hayes teaches a device wherein said sensor data comprises vital signs data (paragraph 63 discloses sensor monitoring and data collection applications, including vital sign readings) and said device further comprises: a vital signs data processor configured to obtain the vital signs data to generate a vital signs related risk score (paragraph 48 discloses the controller/computer includes one or more microcontrollers, microprocessor, and/or other electronics programed to carry out the functions 

Claim 3 (currently amended): Hayes and Ecker teach the device according to claim 1. 
Hayes fails to explicitly teach the following limitations met by Ecker as cited:
wherein said sensor data comprises video data (column 7, lines 14 – 17 discloses patient monitoring using captured video image frames of the patient) and said device further comprises: a video processor configured to obtain the video data to generate a video data related risk score (column 7, lines 14 – 18 discloses video image frames for detecting circumstances in which the patient is at an elevated risk of falling; column 8, line 48 through column 9, line 24 discloses patient fall prediction using motion detection zones in the video viewport that are adjacent to the risk area; column 9, line 25 through column 10, line 9 discloses a camera control device which includes a memory and optional video processor where the video processor may be a dedicated image processor under the control of an application routine executing on a processor; column 10, lines 10 – 41 discloses a processor memory and optional video processor;  ) and to assign a reliability value to said video data and/or said video data related risk score, for determining movement and/or posture information indicating movement 
The motivation to combine the teachings of Hayes and Ecker is discussed in the rejection of claim 1, and incorporated herein.

Claim 6 (currently amended): Hayes and Ecker teach the device according to claim 1. Hayes teaches a device further comprising: a classification device configured to obtain the personal data of the individual (paragraph 63 discloses data collection applications) and calculate an intrinsic risk score (paragraph 89 discloses converting questions and criteria into a numeric score, or in some cases, a qualitative score) therefrom, wherein the personal data comprises one or more of age, gender, neurologic condition, health condition, health score, medical history, symptoms, disabilities, medication, falling history, psychologic profile (paragraph 70 discloses an electronic medical record which contains medical information about the patient and an ADT (Admission, Discharge, and Transfer) server which includes information regarding a patient’s identification, location, and status within the healthcare facility).

Claim 8 (currently amended): Hayes and Ecker teach the device according to claim 3. 
Hayes fails to explicitly teach the following limitations met by Ecker as cited:
device is further configured to obtain the video data related risk score (column 7, lines 14 – 18 discloses video image frames for detecting circumstances in which the patient is at an elevated risk of falling; column 8, line 48 through column 9, line 24 discloses patient fall prediction using motion detection zones in the video viewport that are adjacent to the risk area) and its assigned reliability value (column 8, lines 35 – 47 discloses the analysis of a patient’s motion that may be a precursor to a patient fall, and identifies a specific motion that always precedes a fall) and to determine or adjust the intrinsic risk score based on the obtained video data related risk score and its assigned reliability value (column 13, line 20 through column 14, line 7 discloses adjusting the detection zones of the video).  
The motivation to combine the teachings of Hayes and Ecker is discussed in the rejection of claim 1, and incorporated herein.

Claim 10 (currently amended): Hayes and Ecker teach the device according to claim 1. Hayes teaches a device wherein the first port and the evaluation unit are configured as a first entity, for arrangement in the vicinity of the individual (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications; paragraph 99 discloses monitoring the outputs of one or more sensors, including movement sensors or vital sign sensors), and the second port, the calculation unit and the third port are configured as a second entity, for arrangement remote from the individual (paragraph 62 discloses separate controllers implemented for the different software environments, 

Claim 11 (currently amended): Hayes teaches a system for determination of a bed fall risk of an individual, the system comprising: 
- at least one sensor configured to acquire sensor data related to movement and/or a vital sign of an individual (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications; paragraph 99 discloses monitoring the outputs of one or more sensors, including movement sensors or vital sign sensors), and 
- the device according to claim 1 (see Claim 1 above) for determination of a bed fall risk of an individual based on the acquired sensor data (paragraph 101 discloses a fall risk assessment which operates similar to bed sore risk score).  
The motivation to combine the teachings of Hayes and Ecker is discussed in the rejection of claim 1, and incorporated herein.

Claim 12 (currently amended): Hayes and Eckers teach the system according to claim 11. 
Hayes fails to explicitly teach the following limitations met by Ecker as cited:
wherein the at least one sensor comprises one or more of a camera, an accelerometer and a vital signs monitoring device, a photoplethysmography sensor, a heart rate monitor, a blood pressure monitor, an SpO2 sensor and/or a respiration 
The motivation to combine the teachings of Hayes and Ecker is discussed in the rejection of claim 1, and incorporated herein.

Claim 14 (currently amended): Hayes teaches a method for determination of a bed fall risk of an individual (paragraph 101 discloses a fall risk assessment which operates similar to bed sore risk score), the method comprising: 
- obtaining sensor data related to movement and/or a vital sign of an individual, wherein the sensor data are obtained continuously using a moving signal window (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications; paragraph 63 discloses sensor monitoring and/or data collection applications (e.g. gathering vital sign readings, gathering data from medical devices associated with support apparatus and/or the patient assigned to the support apparatus), which is interpreted as configured to obtain sensor data related to movement and/or a vital sign of the individual; paragraph 99 discloses monitoring the outputs of one or more sensors, including movement sensors or vital sign sensors where the assessment application continuously, or near continuously, monitors the outputs of force sensors and keeps track of the amount of movement of the patient supported on the patient support surface which is interpreted as collecting the data continuously, or near continuously), 
; 
- calculating a total risk score of the individual based on the sensor data, the quality information and the personal data, said total risk score indicating a bed fall risk of the individual (Fig. 8; paragraph 85 discloses assessing a patient’s risk of developing bed sores and implementing a patient care protocol based on the assessment;  paragraph 101 discloses a fall risk patient assessment application which operates similar to the bed sore assessment application except it is modified to address the potential of a patient falling); and 
- outputting the calculated total risk score (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications indicating more than one ports; paragraph 85 discloses assessing a patient’s risk of developing bed sores and implementing a patient care protocol based on the assessment;  paragraph 101 discloses a fall risk patient assessment application which operates similar to the bed sore assessment application except it is modified to address the potential of a patient falling).  
Hayes fails to explicitly teach the following limitations met by Ecker as cited:
- evaluating quality information indicating the quality of the sensor data (column 9, lines 37 – 52 discloses a camera should be of at least medium quality to provide a stable video output regarding resolution). 


Claim 15 (original): Hayes teaches a non-transitory computer-readable medium comprising instructions carried out on a computer to perform a method for determination of a bed fall risk of an individual, the non-transitory computer-readable medium (paragraphs 94 and 95 disclose instructions associated with the features and functions carried out by the assessment application);
instructions for obtaining sensor data related to movement and/or a vital sign of an individual. wherein the sensor data are obtained continuously using a moving signal window (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications; paragraph 63 discloses sensor monitoring and/or data collection applications (e.g. gathering vital sign readings, gathering data from medical devices associated with support apparatus and/or the patient assigned to the support apparatus), which is interpreted as configured to obtain sensor data related to movement and/or a vital sign of the individual; paragraph 99 discloses monitoring the outputs of one or more sensors, including movement sensors or vital sign sensors where the assessment application continuously, or near continuously, monitors the outputs of force sensors and keeps track of the amount of movement of the patient supported on the patient support surface which is interpreted as collecting the data continuously, or near continuously);
instructions for obtaining personal data of the individual (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications indicating more than one ports; paragraph 98 discloses correlating the sensor data gathered from the patient support apparatuses with the clinical records of the patients that have been supported, which is interpreted as personal data of the individual; claim 6 discloses the network service communicates with the electronic medical records service, indicating communication with personal data (medical history) of the individual);
instructions for calculating a total risk score of the individual based on the sensor data, the quality information and the personal data, said total risk score indicating a bed fall risk of the individual (Fig. 8; paragraph 85 discloses assessing a patient’s risk of developing bed sores and implementing a patient care protocol based on the assessment;  paragraph 101 discloses a fall risk patient assessment application which operates similar to the bed sore assessment application except it is modified to address the potential of a patient falling): and
instructions for outputting the calculated total risk score (paragraph 62 discloses separate controllers implemented for the different software environments, as well as one or more controllers support purely local applications indicating more than one ports; paragraph 85 discloses assessing a patient’s risk of developing bed sores and implementing a patient care protocol based on the assessment;  paragraph 101 discloses a fall risk patient assessment application which operates similar to the bed sore assessment application except it is modified to address the potential of a patient falling).  
Hayes fails to explicitly teach the following limitations met by Ecker as cited:
instructions for evaluating quality information indicating the quality of the sensor data (column 9, lines 37 – 52 discloses a camera should be of at least medium quality to provide a stable video output regarding resolution).
The motivation to combine the teachings of Hayes and Ecker is discussed in the rejection of claim 1, and incorporated herein.

Claims 4 – 5, 7, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al., herein after Hayes (U.S. Publication Number 2014/0259414 A1) in view of Ecker et al., herein after Ecker (U.S. Patent Number 9,041,810 B2) further in view of Das et al., herein after Das (U.S. Publication Number 2016/0364545 A1).

Claim 4 (currently amended): Hayes and Ecker teach the device according to claim 2. 
Hayes and Ecker fail to explicitly teach the following limitations met by Das as cited:
wherein the evaluation unit is configured to determine a variable risk score of the individual based on the vital 3signs related risk score and its assigned reliability value and/or the video data related risk score and its assigned reliability value (paragraph 44 discloses assigning a risk score to each vital sign measured on the patient, where the 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Hayes and Ecker to further include providing diagnostic decision support, in which physiological data from prior patients is used to train a classification component, to be used to analyzed future patient physiological data as disclosed by Das.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Hayes and Ecker in this way to better utilize available information regarding a patient in order to improve a clinical service provider’s ability to evaluate a patient’s stability (Das:  paragraph 6).

Claim 5 (currently amended): Hayes, Ecker, and Das teach the device according to claim 4. 
Hayes and Ecker fail to explicitly teach the following limitations met by Das as cited:
wherein the evaluation unit is configured to determine the variable risk score at discrete intervals or continually (paragraph 99 discloses patient vital signs are measured periodically over time and stored within a patient’s electronic health record as well as trended over time to obtain the patients current or projected future condition; paragraph 120 discloses monitoring vital signs on an infrequent rate).  
The motivation to combine the teachings of Hayes, Ecker, and Das is discussed in the rejection of claim 4, and incorporated herein.

Claim 7 (currently amended): Hayes, Ecker, and Das teach the device according to claim 4. 
Hayes and Ecker fail to explicitly teach the following limitations met by Das as cited:
wherein the calculation unit is configured to calculate the total risk score of the individual from the intrinsic risk score and the variable risk score (paragraph 65 discloses an outcome score which is mapped to one of the N outcomes, and the choice of the N outcomes to be assigned to the patient is determined by identifying which of the N outcomes is closest to the patient’s outcome score).  
The motivation to combine the teachings of Hayes, Ecker, and Das is discussed in the rejection of claim 4, and incorporated herein.

Claim 9 (currently amended): Hayes and Ecker teach the device according to claim 1. 
Hayes and Ecker fail to explicitly teach the following limitations met by Das as cited:
further comprising an intervention unit for determining an intervention based on the calculated total risk score, in particular based on the calculated total risk score and personal data of the individual (paragraph 44 discloses estimating a patient’s outcome without intervention; paragraph 125 discloses analysis techniques that discriminate between clinical interventions applicable to each patient).


Claim 13 (currently amended): Hayes, Eckers, and Das teach the device according to claim 9.  Hayes teaches a system further comprising: a feedback device configured to issue feedback to the individual, and access at least one database containing personal data of the individual and a staff schedule (paragraph 70 discloses an electronic medical record which contains medical information about the patient and an ADT (Admission, Discharge, and Transfer) server which includes information regarding a patient’s identification, location, and status within the healthcare facility).  

Response to Arguments
Applicant’s arguments with respect to claim(s) February 8, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Indefiniteness and Written Description Rejections
	The rejection of claims 1 – 10 and 13 is maintained.  The Applicant replaced the word “unit” with “device”, however, the specification fails to disclose structure for the device.  The specification merely discloses software (see paragraphs 15, 43 – 45, 51, 66, 68, and 79 – 80 of the published specification) used for determining, for example, a patient classification based on their clinical and psychological profiles.   The specification describe a computer program comprising program code means for causing 

Patent Eligibility Rejections
	The Applicant argues the claims are directed to an improvement in the functioning of a computer.  The Examiner respectfully disagrees. The Examiner submits in Enfish, for example, the Court found that "the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement in how computer could carry out one of their basic functions of storage and retrieval of data”. Here, the focus of the claims is not on such an improvement in computers as tools, but on abstract ideas that use computers as tools. The claims here do not require any nonconventional computer, network or display components, or even a "non-conventional and non-generic arrangement of known, conventional pieces”. This conclusion is supported by the Applicant’s published specification supports this conclusion as follows:
[0018] In yet a further aspect of the invention a computer program comprising program code means for causing a computer to carry out the steps of the method when said computer program is carried out on a computer is presented. 
[0175] A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.
Enfish, use existing computers as fools in aid of processes focused on abstract ideas.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.	

Obviousness Rejections
	The Applicant argues Hayes lacks any disclosure of the claiming moving signal window.  The Examiner respectfully disagrees.  The Examiner interprets a moving signal window as a window of time that moves based on the sensor data captured.  Hayes discloses an assessment application that continuously monitors the output of the sensors, and as such, the time window would move with the data captured (paragraph 99).  Thus, Applicant’s argument is not persuasive and the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626